Citation Nr: 0515162	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  02-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945 and from April 1946 to April 1967.  He died in 
November 2000.  The appellant is the veteran's surviving 
spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In a decision dated in July 2003, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The veteran duly appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  While the case was pending at the Court, 
the Secretary of VA filed an unopposed Motion for Remand (the 
Motion) in October 2003 which indicated that notice pursuant 
to the Veterans Claims Assistance Act of 2000 (the VCAA) 
which had been sent to the appellant in April 2003 did not 
satisfy the requirement under the VCAA that the notice 
indicate which portion of any information or evidence 
necessary to substantiate the claim would be provided by the 
claimant and which portion must be provided by VA.  Based on 
the Motion, an Order of the Court dated in November 2003 
vacated the Board's July 2003 decision and remanded the case 
to the Board.  

The Board remanded the claim in June 2004 to the RO for 
compliance with the Court's directive.  A VCAA letter was 
sent by the RO to the appellant, with a copy to her attorney, 
in August 2004.  No response was received from either.  In 
December 2004, the RO issued a supplemental statement of the 
case (SSOC) which confirmed and continued its previous denial 
of the appellant's claim.  The case has been returned to the 
Board for further appellate review.




FINDINGS OF FACT

1.  The veteran died in November 2000.  The immediate cause 
of the veteran's death was cancer of the lungs, with other 
conditions listed in the death certificate being cardiac 
arrhythmia, diabetes mellitus and hypertension.

2.  At the time of the veteran's death, service connection 
was in effect for chronic lumbosacral strain, evaluated as 10 
percent disabling.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the cause of the veteran's death 
was related to his military service.  In particular, she has 
alleged that hypertension contributed to the veteran's death 
and had its onset in service.

In the interest of clarity, after discussing the VCAA, and 
factual background will be set out.  The issue on appeal will 
then be addressed.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the March 2002 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on her claim, and of the particular 
deficiencies in the evidence with respect to her claim.  More 
significantly, pursuant to the Court's November 2003 Order 
and the Board's June 2004 remand, a letter was sent to the 
appellant in August 2004, with a copy to her attorney, which 
was specifically intended to address the requirements of the 
VCAA, in particular as interpreted by the Court in 
Quartuccio.  

As an example of the detail provided in the VCAA notice, the 
August 2004 letter notified the appellant that to support the 
claim for dependency and indemnity compensation (DIC) 
benefits, the evidence must show that: (1) the veteran died 
while on active duty; or (2) the veteran died from a service-
related injury or disease; or (3) the veteran died from an 
injury or disease not related to service, but was totally 
disabled due to a service-related injury - for at least 10 
years immediately before death, or since the veteran's 
release from active duty, if the veteran was released at 
least five years before death, or for at least one year 
before death if the veteran was a former prisoner of war who 
died after September 30, 1999.  The letter also advised that 
the appellant that to support a claim for death pension 
benefits, the evidence must show two things: (1) the veteran 
served on active duty for at least 90 days, part of which was 
during a wartime period, or the veteran had active military 
service for an aggregate of 90 days or more in two or more 
separate periods of service, during more than one period of 
war, or the veteran served any amount of time during a period 
of war, if discharged for a service-connected disability, or 
at the time of death, the veteran was receiving (or entitled 
to receive) VA disability compensation or retirement pay for 
a service-connected disability, and (2) your net worth and 
income do not exceed certain requirements.  See the August 4, 
2004 letter, pages 4 and 5.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 
2004 VCAA letter, the RO informed the appellant that VA was 
responsible for getting  "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The letter further advised that VA will 
make reasonable efforts to get the following evidence: 
"Relevant records not held by a Federal agency.  This may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers."  See 
the August 4, 2004 letter, page 3.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the August 2004 VCAA letter advised the 
appellant to give the RO enough information about relevant 
records so that they could request them from the agency or 
person who has them.  The RO advised "If the holder of the 
records declines to give us the records or asks for a fee to 
provide them, we'll notify you of the problem.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  See the August 4 2004 letter, page 3 (emphasis in 
original).  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the August 2004 letter 
informed the appellant: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the August 4, 2004 letter, page 1.  

The Board therefore finds that the August 2004 letter and the 
March 2002 SOC properly notified the appellant and her 
attorney of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and properly indicated which information and 
evidence is to be provided by the appellant and which VA 
would attempt to obtain on her behalf.  

Neither the appellant or her attorney replied to the August 
4, 2004 VCAA letter from the RO.  There is no reason to 
believe that they did not receive the letter, since it was 
mailed to their last known addresses and the letter was not 
returned to the RO as undeliverable.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) [there is a presumption of 
regularity of administrative process in the absence of clear 
evidence to the contrary].

The Board further notes that, even though the August 2004 
VCAA letter requested a response within 60 days, it also 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
The fact that the appellant's claim was readjudicated in the 
December 2004 SSOC, prior to the expiration of the one-year 
period does not render the RO's notice invalid or inadequate.  
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 
38 U.S.C. §  ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Although the 
appellant was not provided with notice of the VCAA until 
after the initial adjudication of this claim (by rating 
decision in July 2001), she has not been prejudiced as a 
result.  As is discussed elsewhere in this decision, she has 
been accorded ample opportunity to present evidence and 
argument in support of her claim, including pursuant to the 
Board's letter to her attorney dated March 10, 2004 and in 
the Board's June 30, 2004 remand [page 4].  Crucially, her 
claim was readjudicated by the RO via the December 2004 SSOC, 
following issuance of the August 2004 VCAA notice letter.  In 
light of the subsequent history of this case, the fact that 
the appellant was provided notice of the VCAA case subsequent 
to the initial consideration of her claim via the July 2001 
rating decision is not prejudicial.
  
Based on the above, the Board concludes that the appellant 
has been amply informed of what is required of her and of VA 
in connection with her claim.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes the veteran's service medical records and VA medical 
records.  There is no indication that there exists any other 
evidence which has a bearing on this case.  The appellant and 
her attorney have pointed to none, and the Board has 
identified none.

The Board has given thought as to whether the medical records 
in this case should be reviewed by a physician in order to 
determine whether there is a nexus between the veteran's 
service and his death.  However, in the absence of any 
competent medical evidence of hypertension during service or 
for several years thereafter, and in the absence of  any 
other competent evidence even suggesting that the veteran's 
hypertension was related to his service, attempting to obtain 
a medical nexus opinion would be a futile effort.  See 38 
C.F.R. § 3.159. 

The Board is of course aware of the Court's holding in 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) [in 
situations in which there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, VA is to obtain a medical 
opinion as to whether there is a nexus between that 
disability and active service under 38 U.S.C.A. § 5103A].  
However, the holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  The former element is lacking as to the 
issue here under consideration.   In the absence of any 
evidence of hypertension in service, or any suggestion that a 
service-connected disability is implicated in the veteran's 
death, the Board believes that such records review would be a 
fruitless exercise.

The appellant and her attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  The appellant was 
given the opportunity to testify at a personal hearing, but 
she declined to do so in her substantive appeal (VA Form 9) 
dated July 11, 2002.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2004).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The service incurrence of hypertension/cardiovascular disease 
may be presumed if it is manifested to a degree of 10 percent 
within one year after discharge from a period of active 
service lasting 90 days or more.  38 U.S.C.A. §§ 1101, 1110, 
1112, 113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In order to warrant a compensable (10 percent) evaluation 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, the evidence 
would have to show diastolic pressure of predominantly 100 or 
more, or; systolic pressure of 160 or more, or a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.

Factual background

The veteran's service medical records are negative for a 
diagnosis of hypertension.  These records show that the 
veteran's blood pressure at entry into service in 1942 was 
144/88.  At re-entry to service in 1946, the blood pressure 
was 124/88. Blood pressure readings during his second period 
of service were 124/98 (April 1953), 132/94 (January 1962), 
and 116/78 (February 1966).  At discharge in 1967, blood 
pressure was 138/88.

VA medical records show that in April 1970, three years after 
his retirement from service in April 1967,  the veteran 
complained of a three day history of chest pain.  His blood 
pressure was 158/94.  In May 1971, his blood pressure was 
140/98, and the diagnosis was hypertension with a 
questionable history of angina.  VA examination in July 1975 
resulted in a diagnosis of hypertensive arteriosclerotic 
heart disease.

The veteran's death certificate indicates that he died in 
November 2000 at the age of 77.  The immediate cause of death 
was from cancer of the lungs.  Cardiac arrhythmia, diabetes 
mellitus and hypertension were also listed in the death 
certificate as leading to the immediate cause of death.  No 
autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for chronic lumbosacral strain, evaluated as 10 
percent disabling.

Analysis

Preliminary matter

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

This case was remanded by an Order of the Court which was 
dated November 6, 2003.  The Court Order was based on the 
Secretary's October 2003 Motion which indicated that the VCAA 
notice which had been sent to the appellant in April 2003 did 
not satisfy the requirement under the VCAA that the notice 
indicate which portion of any information or evidence 
necessary to substantiate the claim would be provided by the 
claimant and which portion must be provided by VA.  The Board 
has discussed the VCAA notice which was subsequently provided 
the appellant in great detail immediately above, including 
the section which provided the appellant with notice of the 
evidence, if any, the appellant was expected to provide in 
support of her claim and the evidence, if any, that VA would 
obtain for her.  

The unopposed motion upon which the Court Order was based 
identified no substantive defects in the Board's July 2003 
decision.  The Board is not aware of any pleadings submitted 
to the Court on behalf of the appellant which identified any 
deficiencies in the Board's decision.  After this case was 
remanded by the Court, the Board sent a letter dated March 
10, 2004 to the appellant's attorney, inviting the submission 
of additional evidence and argument.  Nothing was received.  
As has been discussed above, the RO sent an expanded VCAA 
letter to the appellant, with a copy to her attorney, in 
August 2004.  No response was received.    

With respect to the above, the Board notes that the Court has 
consistently stated that the failure of an appellant to 
include an issue or argument in the pleadings before it will 
be deemed as a waiver of that issue or argument.  See 
Bucklinger v. Brown, 5 Vet. App. 435, 436 (1993); see also 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992) [stating 
appellant "should have developed and presented all of his 
arguments in his initial pleadings"].  The Court also has 
stated that advancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court, and that such a practice hinders 
the decision-making process and raises the undesirable 
specter of piecemeal litigation.  See Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 
1992).  The Board is therefore confident that any and all 
evidence and argument has been advanced by the appellant and 
her attorney.

Discussion

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury; and (3) medical nexus evidence linking (1) 
and (2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  With 
respect to element (2), in-service incurrence of disease, the 
appellant's sole contention is that the hypertension which 
was referred to in the certificate of death contributed to 
the veteran's death had its onset in service, as evidenced by 
certain blood pressure readings in service.  Her attorney has 
stated that the matter of the veteran's lung cancer and 
diabetes not being connected to his service is not in 
dispute.  The Board also notes that the appellant has not 
contended that the veteran's service-connected back 
disability is in any way contributed to his death.

The medical evidence of record indicates that there was no 
diagnosis of hypertension in service or within the one year 
presumptive period after service.  It appears that 
hypertension was initially diagnosed in May 1971, four years 
after the veteran retired.    

The appellant has pointed to two isolated elevated blood 
pressure readings, 124/98 in April 1953 and 132/94 in January 
1962, which she claims is evidence of hypertension in 
service.  However, as discussed above, VA's Schedule for 
Rating Disabilities provides that "Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days." 
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004; see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
short, by regulation isolated elevated blood pressure 
readings, in this case many years apart, do not constitute 
evidence of hypertension.  

The Board cannot infer an in-service diagnosis of 
hypertension based on two isolated readings, in 1953 and 
1962, over the course of a military career which lasted from 
1942 to 1967.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  
Similarly, the appellant's contention that these readings 
amounted to a diagnosis of hypertension is not competent 
medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board is obligated to rely on the medical evidence of 
record, which indicates that hypertension was not present 
during service or for several years thereafter.  Since 
hypertension was not diagnosed in service or within the one 
year presumptive period after service, element (2) has not 
been met, and the appellant's claim fails on that basis 
alone.

For the sake of completeness, the Board will briefly address 
the final Hickson element, medical nexus.   

In this case, no competent medical professional has related 
the veteran's death to elevated blood pressure readings in 
service or to any other incident of service.

In essence, the appellant's presentation consists of her own 
statements to the effect that (1) the veteran had 
hypertension and/or heart disease during service and/or 
during the one year presumptive period thereafter or (2) the 
veteran's death was therefore related to his military 
service, in particular isolated high blood pressure readings 
during service.  However, as discussed above, lay persons 
without medical training, such as the appellant, are not 
considered competent to offer medical opinions regarding 
causation or diagnosis.  The record does not show that the 
appellant possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The appellant has been accorded ample opportunity to present 
competent medical evidence which would serve to link the 
veteran's death to his military service.  She has not done 
so.  See 38 U.S.C.A. § 5107(a)[a claimant has the 
responsibility to present and support a claim for benefits].

Accordingly, element (3), medical nexus, has also not been 
met.

In short, for the reasons and bases stated above, the Board 
concludes that the preponderance of the evidence is against 
the proposition that  the veteran's death was causally 
related to his military service.  Accordingly, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is denied.

Additional comment

In its above discussion the Board has assumed for 
simplicity's sake that hypertension was a contributing factor 
to the veteran's death.  However, 
the Board would be remiss if it did not mention, at least in 
passing, that the veteran's death certificate is somewhat 
unclear as to the exact role, if any, that hypertension 
played in the veteran's death.  The death certificate clearly 
indicated that the immediate cause of the veteran's death was 
lung cancer.  Curiously, three diseases were then listed as 
leading to the immediate cause of death: cardiac arrhythmia, 
diabetes mellitus and hypertension.  Thus, the death 
certificate, if read literally, would have the reader believe 
that cardiac arrhythmia, diabetes mellitus and hypertension 
somehow caused lung cancer.  Moreover, hypertension was 
listed last, which according to the death certificate form 
means that it was the "underlying cause (disease or injury 
that initiated events resulting in death)".  

Since it appears highly improbable, to say the least, that 
hypertension could cause lung cancer, it may be that the 
attending physician was merely listing other diseases on the 
death certificate form and was not in fact intending to 
associate the veteran's death with hypertension.  In any 
event, in the absence of a connection between the veteran's 
hypertension and his military service any further inquiry 
along those lines, such as seeking a medical opinion as to 
the relationship between the veteran's hypertension and his 
death, is unnecessary.        


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


